                    Case 15-10481-KG           Doc 20      Filed 04/15/19       Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE

       In re: SPORT-HALEY HOLDINGS INC.                                  §   Case No. 15-10481-KG
                                                                         §
                                                                         §
   Debtor(s)                                                             §

                        NOTICE OF TRUSTEE'S FINAL REPORT AND
                          APPLICATIONS FOR COMPENSATION
                           AND DEADLINE TO OBJECT (NFR)

            Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
       Alfred T. Giuliano, Trustee (DE)           , trustee of the above styled estate, has filed a
       Final Report and the trustee and the trustee's professionals have filed final fee applications,
       which are summarized in the attached Summary of Trustee's Final Report and Applications
       for Compensation.

             The complete Final Report and all applications for compensation are available for
       inspection at the Office of the Clerk, at the following address:
             824 Market Street, 3rd Floor
             Wilmington, DE 19801

             Any person wishing to object to any fee application that has not already been approved or
       to the Final Report, must file a written objection within 21 days from the mailing of this notice,
       serve a copy of the objections upon the trustee, any party whose application is being challenged
       and the United States Trustee. A hearing on the fee applications and any objection to the Final
       Report will be held at 11:00am on 05/20/2019 in Courtroom 3, United States Courthouse,
       824 Market Street, 6th Floor
       Wilmington, DE 19801.
       If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
       dividends pursuant to FRBP 3009 without further order of the Court.


      Date Mailed: 04/15/2019                    By: /s/ Alfred T. Giuliano
                                                                                  Trustee
       Alfred T. Giuliano, Trustee (DE)
       Berlin Business Park
       140 Bradford Drive
       West Berlin, NJ 08091
       (856) 767-3000




UST Form 101-7-NFR (10/1/2010)
                              Case 15-10481-KG                  Doc 20       Filed 04/15/19            Page 2 of 5

                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

              In re: SPORT-HALEY HOLDINGS INC.                                               §       Case No. 15-10481-KG
                                                                                             §
                                                                                             §
         Debtor(s)                                                                           §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                          $               545.92

                     and approved disbursements of                                               $               370.64
                                                            1
                     leaving a balance on hand of                                                $               175.28

                                                          Balance on hand:                                   $                175.28
                Claims of secured creditors will be paid as follows:

 Claim          Claimant                                       Claim Allowed Amount Interim Payments                         Proposed
 No.                                                         Asserted       of Claim          to Date                        Payment
   25           AFCO                                         8,607.19                    0.00                    0.00             0.00
   70S          Cummings Properties, LLC                     7,150.00                    0.00                    0.00             0.00
                                                          Total to be paid to secured creditors:             $                  0.00
                                                          Remaining balance:                                 $                175.28

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                                         Total Requested Interim Payments                  Proposed
                                                                                                    to Date                 Payment
Trustee, Fees - Alfred T. Giuliano, Trustee                                           136.48                     0.00            42.82
Trustee, Expenses - Alfred T. Giuliano, Trustee                                         97.13                    0.00            30.48
Fees, United States Trustee                                                           325.00                     0.00           101.98
Other Expenses: International Sureties, Ltd                                              0.64                    0.64             0.00
                                 Total to be paid for chapter 7 administration expenses:                     $                175.28
                                 Remaining balance:                                                          $                  0.00




                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
                          Case 15-10481-KG           Doc 20      Filed 04/15/19          Page 3 of 5

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
Attorney for Trustee/D-I-P Fees - Lowenstein Sandler, LLP             97,488.08                  0.00             0.00
                             Total to be paid for prior chapter administrative expenses:     $               0.00
                             Remaining balance:                                              $               0.00

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $2,663.48 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  72           Donna Vessels                                             897.00                  0.00             0.00
  76           California Franchise Tax Board                            822.02                  0.00             0.00
  77           California Franchise Tax Board                            822.02                  0.00             0.00
  78           American Express Travel Related Services                    0.00                  0.00             0.00
  FUTA         EFTPS                                                      53.82                  0.00             0.00
FICA-ER        EFTPS                                                      55.61                  0.00             0.00
MEDI-ER        EFTPS                                                      13.01                  0.00             0.00
                                                 Total to be paid for priority claims:       $               0.00
                                                 Remaining balance:                          $               0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 8,484,315.36 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  24           Office Coordinators, Inc.                               8,264.37                  0.00             0.00
  39           W. W. Grainger, Inc.                                      784.71                  0.00             0.00
  56           Timothy Stabosz                                      290,500.00                   0.00             0.00
  69           C. H. Robinson Worldwide, Inc.                          8,740.00                  0.00             0.00




   UST Form 101-7-NFR (10/1/2010)
                          Case 15-10481-KG           Doc 20      Filed 04/15/19      Page 4 of 5
 70U           Cummings Properties, LLC                             18,471.96                 0.00               0.00
 71            MDS Enterprises, Inc.                                  2,430.30                0.00               0.00
 73            Gibraltar, Inc.                                        6,181.76                0.00               0.00
 74            Merchant Factors Corp.                             8,033,140.55                0.00               0.00
 75            American Express Travel Related Services                   0.00                0.00               0.00
 75 -2         American Express Travel Related Services             31,752.03                 0.00               0.00
 80            U. S. Department of Labor                            84,049.68                 0.00               0.00
 96            The Standard Companies                                     0.00                0.00               0.00
 129           E-Box, LLC                                                 0.00                0.00               0.00
 137           Security Consultants, Inc.                                 0.00                0.00               0.00
                             Total to be paid for timely general unsecured claims:        $                  0.00
                             Remaining balance:                                           $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 31,752.03 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
 79            American Express Travel Related Services             31,752.03                 0.00               0.00
                             Total to be paid for tardy general unsecured claims:         $                  0.00
                             Remaining balance:                                           $                  0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-NFR (10/1/2010)
                     Case 15-10481-KG             Doc 20       Filed 04/15/19         Page 5 of 5




                                          Prepared By: /s/Alfred T. Giuliano, Trustee (DE)
                                                                                Trustee

       Alfred T. Giuliano, Trustee (DE)
       Berlin Business Park
       140 Bradford Drive
       West Berlin, NJ 08091
       (856) 767-3000


       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
